DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 2/8/2022 has been considered as
 to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The last paragraph of the claim recites the functional phrase “the slippage preventing unit, when the input unit rotates in the direction in which the seat is lowered and the output shaft rotates preceding to the feed unit against the friction force of the friction generation unit to slip, being fitted to the support unit by an elastic force in response to slippage of the output shaft to stop the slippage” is not clear.  Particularly the phrase “to slip” is causing confusion.  It appears that Applicant is explain how rotation of the output shaft prior to rotation of the feed unit against the friction force of the friction generation unit constitutes a slip and this rotation of the output shaft is what causes the slippage preventing unit to be fitted to the support unit by an elastic force and thereby prevent any further slippage.  Clarification is required.
Claims 2-6 are rejected as being dependent upon a rejected base claim.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

The closest related prior art includes:
Asai (US 2017/0240069)
Mikasa (US 2021/0207665)
Kajino (US 2021/0122264)
Mike (10,766,383)
Isoda (US 2015/0096859)
	
These reference disclose various seat lifter devices in the form of clutch mechanism that enable an output shaft to rotate in response to rotational operation of an operational handle.  The prior art of record fails to show the claimed slippage preventing unit that is fitted to a support unit by an elastic force in response to slippage of the output shaft preceding rotation of the feed unit against the friction force of the friction generation unit to stop the slippage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636